


110 HR 2536 IH: HOPE VI Green Building and Technical

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2536
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Olver (for
			 himself, Ms. Waters,
			 Mr. Frank of Massachusetts,
			 Mr. Hobson,
			 Mr. Gilchrest,
			 Mr. Blumenauer,
			 Mr. LaTourette,
			 Mr. Perlmutter,
			 Mr. Walsh of New York, and
			 Mr. Watt) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require all public housing revitalization projects
		  assisted under the HOPE VI program to meet green communities
		  standards.
	
	
		1.Short titleThis Act may be cited as the
			 HOPE VI Green Building and Technical
			 Assistance Act of 2007.
		2.Green communities
			 requirements
			(a)In
			 generalSection 24(e) of the United States Housing Act of 1937
			 (42 U.S.C. 1437v(e)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Green
				communities requirements
						(A)RequirementsThe Secretary may not make a grant under
				this section to an applicant unless the revitalization plan of the applicant to
				be carried out with such grant amounts complies with the following
				requirements:
							(i)Affordable
				housingThe plan complies with the green communities criteria
				checklist of the national Green Communities program that provides criteria for
				the design, development, and operation of affordable housing, as such checklist
				is in effect upon the date of the enactment of the
				HOPE VI Green Building and Technical
				Assistance Act of 2007, as follows:
								(I)The revitalization
				plan shall comply with all items of the green communities criteria checklist
				that are identified as mandatory.
								(II)The revitalization plan shall comply with
				such other nonmandatory items of the green communities criteria checklist so as
				to result in a cumulative number of points attributable to such nonmandatory
				items under such checklist of not less than—
									(aa)25
				points, in the case of any plan (or portion thereof) consisting of new
				construction; and
									(bb)20 points, in the case of any plan (or
				portion thereof) consisting of rehabilitation.
									(ii)Nonresidential
				structuresThe plan provides that any nonresidential structure
				covered by the plan that has 50,000 square feet of gross floor area or more
				complies with version 2.2 of the Leadership in Energy and Environmental Design
				green building rating system for new construction and major renovations
				(LEED–NC 2.2) or version 2.0 of such green building rating system for core and
				shell (LEED–CS 2.0) at the certification level.
							(B)Verification
							(i)In
				generalThe Secretary shall verify, or provide for verification,
				sufficient to ensure that each revitalization plan carried out with amounts
				from a grant under this section complies with the requirements under
				subparagraph (A) and that the revitalization program is carried out in
				accordance with such requirements and plan.
							(ii)TimingIn
				providing for such verification, the Secretary shall establish procedures to
				ensure such compliance with respect to each grantee, and shall report to the
				Congress with respect to the compliance of each grantee, at each of the
				following times:
								(I)Not later than 60
				days after award of a grant under this section for the grantee.
								(II)Upon completion of
				the revitalization program of the
				grantee.
								.
			(b)Selection
			 criteriaSection 24(e)(2) of the United States Housing Act of
			 1937 (42 U.S.C. 1437v(e)(2)) is amended—
				(1)in subparagraph
			 (K), by striking and at the end;
				(2)by redesignating
			 subparagraph (L) as subparagraph (M); and
				(3)by inserting after
			 subparagraph (K) the following new subparagraph:
					
						(L)the extent of
				compliance of the revitalization program proposed under the plan with the
				nonmandatory items of the national Green Communities criteria checklist
				identified in paragraph (4)(A);
				and
						.
				3.Planning and
			 technical assistance grantsSection 24(m) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437v(m)) is amended by striking paragraph (2) and
			 inserting the following new paragraph:
			
				(2)Planning and
				technical assistance grantsSubject only to approvable requests
				for grants under this paragraph, of the amount appropriated pursuant to
				paragraph (1) for any fiscal year, the Secretary shall use not less than two
				percent for grants in such fiscal year to potential applicants and applicants
				for grants under this section to assist such entities in developing and
				planning revitalization programs under this section or to recipients of grants
				under this section to assist such recipients in obtaining technical assistance
				in carrying out revitalization
				programs.
				.
		
